COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-17-00198-CR

Ex parte Mitchell Wayne Watts           §   From the 372nd District Court of Tarrant

                                        §   County (C-372-010536-1262636-AP)

                                        §   November 2, 2017

                                        §   Opinion by Justice Gabriel

                                        §   (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the trial court’s

order is affirmed.


                                    SECOND DISTRICT COURT OF APPEALS



                                    By /s/ Lee Gabriel
                                        Justice Lee Gabriel